        Case 1:20-cv-04651-SDG Document 57 Filed 11/23/20 Page 1 of 4




                IN THE UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

L. LIN WOOD, JR.,                           )
                                            )
       Plaintiff,                           )   Civil Action No.
                                            )   1:20-cv-04651-SDG
                                            )
v.                                          )
                                            )
BRAD RAFFENSPERGER, et al.,                 )
                                            )
                                            )
       Defendants.                          )

               STATE DEFENDANTS’ MOTION TO DISMISS

      Defendants Brad Raffensperger, Georgia Secretary of State, and State

Election Board members Rebecca N. Sullivan, David J. Worley, Matthew

Mashburn, and Ahn Le (collectively, “State Defendants”) hereby move to dismiss

Plaintiff’s Amended Complaint for lack of subject matter jurisdiction pursuant to

FED. R. CIV. P. 12(b)(1) and 12(h)(3). For the reasons stated in the accompanying

brief in support, State Defendants respectfully request that the Court grant their

motion and dismiss the action with prejudice.

      Respectfully submitted, this 23rd day of November, 2020.

                                      CHRISTOPHER M. CARR            112505
                                      Attorney General

                                      BRYAN K. WEBB                  743580
                                      Deputy Attorney General

                                        1
Case 1:20-cv-04651-SDG Document 57 Filed 11/23/20 Page 2 of 4




                           Russell D. Willard            760280
                           Senior Assistant Attorney General

                           /s/ Charlene S. McGowan
                           Charlene S. McGowan              697316
                           Assistant Attorney General
                           40 Capitol Square SW
                           Atlanta, GA 30334
                           cmcgowan@law.ga.gov
                           404-458-3658 (tel)

                           Attorneys for State Defendants




                             2
       Case 1:20-cv-04651-SDG Document 57 Filed 11/23/20 Page 3 of 4




                     CERTIFICATE OF COMPLIANCE

      I hereby certify that the foregoing has been formatted using Times New

Roman font in 14-point type in compliance with Local Rule 7.1(D).

                                     /s/ Charlene S. McGowan
                                     Charlene S. McGowan
                                     Assistant Attorney General




                                       3
        Case 1:20-cv-04651-SDG Document 57 Filed 11/23/20 Page 4 of 4




                          CERTIFICATE OF SERVICE

      I hereby certify that I have this day electronically filed the foregoing STATE

DEFENDANTS’ MOTION TO DISMISS with the Clerk of Court using the

CM/ECF system, which will send notification of such filing to counsel for all parties

of record via electronic notification.

      Dated: November 23, 2020.

                                         /s/ Charlene S. McGowan
                                         Charlene S. McGowan
                                         Assistant Attorney General




                                           4
